May 4, 2007 VIA EDGAR The United States Securities And Exchange Commission 100 F Street, NE Washington, D.C.20549-0506 Subject:Nationwide VLI Separate Account - 5 Nationwide Life Insurance Company SEC File No. 333-46338 CIK No. 0001065898 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (“1933 Act”) and on behalf of the Nationwide VLI Separate Account-5 (the “Variable Account”) and Nationwide Life Insurance Company, we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the prospectus contained in Post Effective Amendment No. 14 to the Registration Statement for the Company and the Variable Account which became effective May 1, 2007. Please contact the undersigned at (614) 249-3398with any questions regarding this filing. Sincerely, NATIONWIDE LIFE INSURANCE COMPANY /s/ TIMOTHY D. CRAWFORD Timothy D. Crawford Officer cc: file
